Citation Nr: 1549763	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-34 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD).

3. Entitlement to service connection for headaches.

4. Entitlement to an initial compensable rating for a right knee strain.

5. Entitlement to an initial compensable rating for a left knee strain.

6. Entitlement to an initial rating in excess of 10 percent for a lumbar strain.

7. Entitlement to an initial rating in excess of 10 percent for a depressive disorder with anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 2005 to October 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2011 and February 2012 rating decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The December 2011 rating decision denied service connection for GERD and headaches; and granted service connection for a depressive disorder with anxiety, rated 10 percent, effective January 5, 2011 (date of claim).  The February 2012 rating decision denied service connection for hypertension; and granted service connection for a lumbar strain, rated 10 percent, for a right knee strain, rated 0 percent, and for a left knee strain, rated 0 percent, all effective January 5, 2011 (date of claim).  The Veteran appealed the denials of service connection and the initial ratings assigned by the December 2011 and February 2012 rating decisions, but not the effective dates.

The Veteran's claims file is now in the jurisdiction of the St. Petersburg, Florida RO.

In October 2015, the St. Petersburg, Florida RO assigned a temporary total (100 percent) hospitalization rating from July 30, 2015, to October 31, 2015, for the Veteran's service-connected depressive disorder with anxiety.  The rating for the depressive disorder with anxiety during the period when it was rated totally disabling is not in dispute, and not at issue herein.  

Also, the Board notes that in October 2015, additional VA treatment records (from June 2014 to October 2015) were added to the claims file.  A waiver of initial review by the Agency of Original Jurisdiction (AOJ) has not been obtained from the Veteran or his representative with respect to these treatment records.  However, inasmuch as the records relate largely to the Veteran's claim for an increased initial rating for his anxiety disorder with depression, that matter is being remanded anyway; therefore, the AOJ will have an opportunity to review this new evidence in the first instance.  

The Board acknowledges that one of the treatment records from October 2015 contains notations regarding the Veteran's complaints of chronic low back pain.  However, inasmuch that treatment record does not contain any objective findings specific to the low back, the Board finds such evidence to be cumulative of other evidence/information previously submitted to document the Veteran's complaints of chronic low back pain and considered by the AOJ.  Therefore, it does not require return to the AOJ for initial review.  38 U.S.C.A. § 20.1304 (West 2014).

Finally, the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was raised in the Veteran's June 2012 notice of disagreement (NOD) to the December 2011 rating decision (see also July 2012 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD).  As this issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for GERD and headaches, and entitlement to an increased rating for a depressive disorder with anxiety are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. It is reasonably shown that the Veteran's hypertension had its onset in service.

2. Throughout the appeal period, the Veteran's right knee has been manifested by pain without any functional loss or impairment of motion; flexion is not limited to 60 degrees or less; extension is not limited to 5 degrees; and there is no slight recurrent subluxation or lateral instability.

3. Throughout the appeal period, the Veteran's left knee has been manifested by pain without any functional loss or impairment of motion; flexion is not limited to 60 degrees or less; extension is not limited to 5 degrees; and there is no slight recurrent subluxation or lateral instability.

4. Throughout the appeal period, impairment due to the Veteran's lumbar strain has been manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 80 degrees, but without limitation of thoracolumbar flexion to 60 degrees or less, limitation of combined ranges of motion to 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spine contour; separately ratable neurological symptoms were not shown; incapacitating episodes were not shown.


CONCLUSIONS OF LAW

1. Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1157 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. An initial compensable rating is not warranted for the Veteran's service-connected right knee strain.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5299-5260 (2015).

3. An initial compensable rating is not warranted for the Veteran's service-connected left knee strain.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5299-5260 (2015).

4. An initial rating in excess of 10 percent is not warranted for the Veteran's service-connected lumbar strain.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran's claim for service connection for hypertension is being granted herein; therefore, there is no reason to belabor the impact of VA's duty to notify and assist on this matter.

Regarding the Veteran's claims for increased initial ratings, VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Specifically, the February 2012 rating decision on appeal granted service connection for a lumbar strain, right knee strain, and left knee strain, and assigned disability ratings and effective dates for those awards; therefore, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2013 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a December 2011 letter also provided the Veteran with general disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining the Veteran's VA treatment records.  Neither the Veteran nor the record has identified any evidence that remains outstanding.

The RO also arranged for VA examinations of the back and knees in December 2011.  In the Veteran's June 2012 NOD, his then-attorney argued that the December 2011 VA examinations were inadequate because they "did not consider the DeLuca factors," and because they were "not reflective of [the Veteran's] ordinary, everyday life."  The Board has considered these arguments and notes that the attorney failed to make any specific allegations regarding the inadequacies of the December 2011 VA examinations; instead, his argument is replete with generic arguments.  Notwithstanding the attorney's boilerplate contentions, the Board has reviewed the reports from the December 2011 VA examinations and (for reasons that will be discussed in greater detail below) finds that the examinations were adequate for evaluation purposes (and do address the concerns raised by the attorney in the June 2012 NOD).  Notably, the examiner (who conducted both VA examinations) interviewed and examined the Veteran, completed all necessary testing, and described the impact of the Veteran's lumbar and bilateral knee strains.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes also that the RO attempted to schedule the Veteran for another VA examination of his back and knees in September 2013; however, he failed to report for that examination.  Neither the Veteran nor his representative has provided good cause for the rescheduling of that examination.  See 38 C.F.R. § 3.655.  Rather, in the October 2015 written argument from the Veteran's current representative, it was requested that if the Board could not grant the Veteran's claims for an increased rating, they be remanded for a new VA examination.  The representative asserted that both examinations were conducted in December 2011, "over 45 months old," and that they were "too old to adequately evaluate the disability[ies]."  However, VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Rather, the duty to obtain a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  In the absence of an indication in the record or an allegation by the Veteran that his lumbar strain or bilateral knee strain has actually worsened since the last examination in December 2011, the Board finds that a remand for a new VA examination is not necessary.  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B. Legal Criteria, Factual Background, and Analysis

The Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.




I. Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for hypertension.  A threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In denying the Veteran's claim for service connection for hypertension, the RO reviewed the results from a December 2011 VA general medical examination, which determined that the Veteran had hypertension, and from a supplemental VA medical opinion obtained on January 3, 2012, which indicated that the Veteran had labile blood pressure without the diagnosis of hypertension.  The RO then determined that "[l]abile hypertension [was] a clinical entity, not a manifestation of a disease for which service connection may be granted," and denied the Veteran's claim on the basis that he did not have a current disability.  See February 2012 rating decision.

However, a review of the record shows that on January 6, 2012, another supplemental VA medical opinion was obtained from the December 2011 VA examiner.  In this VA medical opinion report, the examiner stated the Hypertension Disability Benefits Questionnaire of January 3, 2012, was incorrect in noting that the Veteran did not have hypertension, as he did have essential hypertension.  The examiner went on to opine that it was at least as likely as not that the Veteran had hypertension which was incurred in or aggravated by his military service.  The examiner explained that the Veteran had labile blood pressure in service without the diagnosis of hypertension, and that the Veteran was given a diagnosis of hypertension during his evaluations at the Wilmington, Delaware VA Medical Center.

As the January 6, 2012, VA supplemental medical opinion supports the Veteran's claim (and there is no opinion/evidence to the contrary), the Board finds it persuasive.  Accordingly, the Board concludes that service connection for hypertension is warranted.

II. Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 589 (1991).  It is not expected that all cases will show all findings specified; however, findings sufficiently characteristic to identify the diseases and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Right and left knee strain

The Veteran's right and left knee strain have been assigned a 0 percent initial rating, for each knee, under 38 C.F.R. § 4.71a, DCs 5299-5260, for the entire appeal period.   [The hyphenated codes are intended to show that the Veteran's right and left knee strain are rated by analogy as limitation of flexion of the leg under Diagnostic Code 5260.  See 38 C.F.R. § 4.20 (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then '99').]

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).  Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Based on a review of the evidence, the Board finds that the schedular criteria for an initial rating greater than 0 percent for the Veteran's service-connected right and left knee strain are not met or nearly approximated.  In December 2011, the Veteran was afforded a VA examination of the knees.  He denied having any flare-ups that impacted the function of the knee and/or lower leg.  Range of motion testing revealed right and left knee flexion to 140 degrees or greater with no objective evidence of painful motion.  Extension was to 0 degrees.  On repetitive testing, there were no changes in the Veteran's range of motion, and the examiner also indicated that the Veteran did not have any functional loss and/or functional impairment of the knee and lower leg.  There was no tenderness or pain to palpation for the joint line or soft tissue of either knee.  Muscle strength and joint stability tests were normal in both knees, and there was no evidence of patellar subluxation or dislocation in either knee.  Imaging studies of the knee were also reviewed and there was no evidence of degenerative or traumatic arthritis.  The examiner opined that the Veteran's right and left knee strain did not impact his ability to work.

The foregoing information does not demonstrate that the criteria for a compensable initial rating under Diagnostic Code 5260 are met for either knee, as it is not shown that either of the Veteran's knees have limitation of flexion (even after repetitive testing).  The Veteran's VA treatment records, while documenting complaints of chronic right and left knee pain, likewise do not include any objective findings that would warrant the assignment of an increased initial rating.  For example, in January 2011, the Veteran was noted to have full flexion and extension in the bilateral knees with mild bilateral medial joint line pain.  X-rays conducted in January 2011 also showed no important abnormalities in either knee.  Range of motion testing conducted during a March 2011 evaluation showed flexion within normal limits and extension to 0 degrees.  There was some mild discomfort noted in the right knee and moderate discomfort in the left knee; flexibility was within normal limits in both knees, and strength was normal throughout both knees.

The Board recognizes that 38 C.F.R. §§ 4.40 and 4.45 allow for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements, and that consideration must be also given to weakened movement, excess fatigability and incoordination.  However, in this Veteran's case, such is not shown.  The Board also recognizes 38 C.F.R. § 4.59. Following Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court decided Mitchell v. Shinseki, 25 Vet. App. 32 (2011) which held that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.  On December 2011 VA examination, it was specifically noted that the Veteran's right and left knee strain did not result in any functional loss.  He also denied experiencing episodes of flare-ups as a result of his right and left knee strain.  Similarly, while the Veteran's VA treatment records reflect complaints of pain, it is not shown that he experiences any functional loss in either of his knees as a result of that pain.  Thus, the criteria for an increased initial rating under Diagnostic Code 5260 are not met for either knee.  

As there is no evidence of limitation of extension or instability in either knee either, separate ratings under Diagnostic Code 5261 and/or 5257 are not warranted.  

In summary, and on close review of the entire record, the Board found no other potentially applicable diagnostic code that would provide for a higher (compensable) schedular rating for the Veteran's service-connected right and left knee strain at any point during the appeal period.

Lumbar strain

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula, outlined below), and intervertebral disc syndrome is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, DCs 5237, 5242 and 5243.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, DC 5243, Note 1.

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following: First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Veteran's lumbar strain has been assigned a 10 percent initial rating under 38 C.F.R. § 4.71a, DC 5237, for the entire appeal period.  Consequently, the focus is on those schedular criteria that would provide for an initial rating in excess of 10 percent.

Under the General Rating Formula, it is not shown that at any point during the appeal period, the Veteran's lumbar strain has warranted an initial rating in excess of 10 percent.  In particular, the Veteran was afforded a VA examination in December 2011.  During that examination, the Veteran did not report having any flare-ups that impacted the function of his thoracolumbar spine (back).  Range of motion testing also revealed forward flexion to 80 degrees with objective evidence of painful motion at 75 degrees; extension to 25 degrees with objective evidence of painful motion at 20 degrees; right and left lateral flexion to 25 degrees with objective evidence of painful motion at 20 degrees; and right and left lateral rotation to 25 degrees with objective evidence of painful motion at 20 degrees.  On repetitive testing, there were no changes in the Veteran's range of motion, and the examiner also indicated that the Veteran did not have any functional loss and/or functional impairment of the thoracolumbar spine.  The examiner further indicated that the Veteran did not have any localized tenderness, pain to palpation, guarding or muscle spasms of the thoracolumbar spine.  Regarding muscle strength, the Veteran had normal strength for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no evidence of muscle atrophy.  Reflex and sensory examinations were likewise normal, with the examiner indicating that the Veteran did not have any signs of radiculopathy.  

The examiner further found that the Veteran did not have any neurologic abnormalities related to his lumbar strain (such as bowel or bladder problems), nor did he have intervertebral disc syndrome.  The examiner concluded his assessment of the Veteran by stating that his lumbar strain did not impact his ability to work.

In light of the foregoing information, the Board finds that it is not shown that at any point during the appeal period the Veteran's lumbar strain has been manifested by limitation of flexion to 60 degrees or less, limitation of combined thoracolumbar ranges of motion to 120 degrees or less, or muscle guarding severe enough to result in abnormal gait or spinal contour.  Consequently, the next higher (20 percent) rating under these criteria is not warranted.  38 C.F.R. § 4.71a, DCs 5237, 5242.  Additional factors that could provide a basis for an increase have been considered. However, it is not shown that the Veteran has any functional loss beyond that being compensated.  While VA treatment records, the report from the December 2011 VA examination, and statements from the Veteran note that he suffers from chronic low back pain, the rating assigned contemplates such degree of impairment.  Significantly, the Veteran's VA treatment records do not reflect a disability picture that is more severe than what was shown during the December 2011 VA examination.  For example, in January 2011, the Veteran was noted to have mild lumbar spine pain with full flexion and mild tenderness to the mid paraspinal muscles.  Range of motion testing conducted during a March 2011 evaluation showed that the Veteran's forward flexion was to 90 degrees and extension was to 35 degrees.  In June 2011, mild spine tenderness was noted but flexion noted to be greater than 90 degrees.  In February 2012, the Veteran was noted to have normal flexion and extension of the lumbar spine.  Furthermore, on December 2011 VA examination, the Veteran's range of motion remained the same after repetitive use testing.  He also did not report experiencing any episodes of flare-up as a result of his lumbar strain.

The Board has also considered whether the Veteran suffers from any neurological symptoms that would warrant a separate compensable rating; however, the record does not reflect that the Veteran has complained of radiating pain or any other similar symptoms that could be attributable to radiculopathy.  Significantly, on December 2011 VA examination, radiculopathy was not found.  There was also no evidence that the Veteran suffered from any other neurological abnormalities (such as bowel or bladder problems/pathologic reflexes).  Accordingly, neurological symptoms warranting a separate compensable rating are not shown.

The Veteran also does not warrant a rating in excess of 10 percent based on incapacitating episodes, as intervertebral disc syndrome was not diagnosed during the December 2011 VA examination or during the course of his medical treatment for the lumbar spine.  Notably, even in the absence of a diagnosis of intervertebral disc syndrome, the evidence of record does not show (and the Veteran does not allege) that he has ever been prescribed bed rest by a physician.  38 C.F.R. § 4.71a, DC 5243. 

In summary, and on close review of the entire record, the Board found no other potentially applicable diagnostic code that would provide for a higher (in excess of 10 percent) schedular rating for the Veteran's service-connected lumbar strain at any point during the appeal period.

Extraschedular Consideration 

The Board has considered further whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, there is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's right knee strain, left knee strain, and/or lumbar strain, is exceptional or that the schedular criteria are inadequate.  As discussed above, the Veteran's aforementioned service-connected disabilities are manifested primarily by complaints of chronic pain; such symptom and impairment is encompassed by the schedular criteria for the current ratings assigned.  Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such is raised by the record.  Here, the Veteran has not asserted (and the record does not show) that he is unemployable as a result of his service-connected right knee strain, left knee strain, and/or lumbar strain.  Furthermore, it was the opinion of the December 2011 VA examiner that the Veteran's service-connected right knee strain, left knee strain, and/or lumbar strain would not impact his ability to work.  Accordingly, the Board finds that the matter of entitlement to a TDIU rating is not raised by the record.  
ORDER

Service connection for hypertension is granted.

An initial compensable rating for service-connected right knee strain is denied.

An initial compensable rating for service-connected left knee strain is denied.

An initial rating in excess of 10 percent for service-connected lumbar strain is denied.


REMAND

Service connection

The Veteran seeks service connection for GERD and headaches.  In December 2011, he was afforded a VA general medical examination wherein it was noted that he had esophageal conditions (GERD and hiatal hernia) and headaches (including migraine headaches).  However, the examiner failed to provide an opinion as to whether either of those disabilities was related to the Veteran's service.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States Court of Appeals for Veterans Claims held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  Accordingly, the Veteran's claims for service connection for headaches and GERD must be remanded for a new VA examination and medical opinion.

Increased rating

The Veteran seeks an increased rating for his depressive disorder with anxiety, which is rated 10 percent disabling.  He was last examined for this disability in December 2011.  However, the record also shows he was recently hospitalized at a Miami, Florida VA facility from July 30, 2015, to October 1, 2015, for issues related to his mental health.  [He was also awarded a temporary total disability rating from July 30, 2015, to October 31, 2015, as a result of this hospitalization.  The rating for the Veteran's depressive disorder with anxiety during this period is not in dispute, and not at issue herein.]  In light of this evidence, which suggests a material change in the Veteran's condition, the Board finds that a new VA examination is necessary.  See 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. 	Contact the Veteran and request that he identify the provider(s) of any additional treatment or evaluation he has received for his GERD, headaches, and depressive disorder with anxiety, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.

Obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.

2. 	Secure for the record updated treatment records from the relevant VA Medical Centers (i.e., from October 2015 to present).

3. 	If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4. 	Once the above records development has been completed, arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of the Veteran's claimed headaches and GERD.  The examiner should obtain a complete history from the Veteran, review his claims file (to include this remand), and arrange for any indicated studies.  The examiner should then respond to the following questions:

a) Is it at least as likely as not (50 percent or better probability) that the Veteran's GERD is related to his active duty service?  

b) Is it at least as likely as not (50 percent or better probability) that the Veteran's headaches are related to his active duty service?  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resorting to speculation.

5. 	After the foregoing development has been completed, the Veteran should be afforded a VA psychiatric examination to determine the current severity of his service-connected depressive disorder with anxiety as well as its impact on his employability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe the nature, frequency and severity of all current psychiatric symptoms.  The examiner should also opine specifically regarding the impact of the Veteran's psychiatric symptoms on his occupational and social functioning.  The examiner should explain the rationale for all opinions given.  If he or she is unable to provide any opinion sought, it should be so noted for the record, and the reason therefore explained.

6. 	After the above development has been completed, review the file (to include the VA treatment records from June 2014 to October 2015, and any additional evidence secured as a result of this remand) and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims for service connection for GERD and headaches, and for an increased rating for depressive disorder with anxiety.  If any of the claims remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


